Name: 2010/375/: Commission Decision of 18Ã June 2010 on the allocation of quantities of controlled substances other than hydrochlorofluorocarbons allowed for essential or critical laboratory and analytical uses in the Union in 2010 under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (notified under document C(2010) 3850)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  environmental policy;  deterioration of the environment;  chemistry
 Date Published: 2010-07-06

 6.7.2010 EN Official Journal of the European Union L 170/35 COMMISSION DECISION of 18 June 2010 on the allocation of quantities of controlled substances other than hydrochlorofluorocarbons allowed for essential or critical laboratory and analytical uses in the Union in 2010 under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (notified under document C(2010) 3850) (Only the Dutch, English, Estonian, French, German, Italian and Spanish texts are authentic) (2010/375/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 10(2) thereof, Whereas: (1) The Union has already phased out the production and consumption of chlorofluorocarbons, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane, hydrobromofluorocarbons and bromochloromethane for most uses. The Commission is required to determine essential laboratory and analytical uses for these controlled substances, the quantities that may be used and the companies that may use them. (2) Decision XIX/18 of the Parties to the Montreal Protocol authorises the production and consumption necessary to satisfy essential laboratory and analytical uses of controlled substances listed in Annexes A, B and C (Group II and III substances) of the Montreal Protocol as listed in Annex IV to the report of the Seventh Meeting of the Parties, subject to the conditions set out in Annex II to the report of the Sixth Meeting of the Parties, as well as Decisions VI/9, VII/11, XI/15 XV/5, XVI/16 and XXI/16 of the Parties to the Montreal Protocol. (3) Decision XVII/10 of the Parties to the Montreal Protocol authorises the production and consumption of methyl bromide, listed in Annex E of the Montreal Protocol, necessary to satisfy laboratory and analytical critical uses of methyl bromide. (4) Under the Montreal Protocol global laboratory and analytical-use exemption is subject to periodic review and has last been extended by Decision XXI/6 until 31 December 2014. (5) Decision VI/25 specifies that a use can only be considered as essential if there are no available technically and economically feasible alternatives or substitutes that are acceptable from the standpoint of environment and health. An Annex listing those uses for which the Parties of the Montreal Protocol consider alternatives to be available should be established. This Annex should also contain the positive list of permitted essential uses of methyl bromide, as agreed by the Parties in Decision XVIII/15. (6) The Commission has published a notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2010 and undertakings intending to request for 2010 a quota for these substances intended for laboratory and analytical uses (2) and has received declarations on intended essential laboratory and analytical uses of controlled substances for 2009. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 The production and import of controlled substances other than hydrochlorofluorocarbons may be permitted for any essential laboratory and analytical use specified in Annex I. Article 2 The quantity of controlled substances other than hydrochlorofluorocarbons subject to Regulation (EC) No 1005/2009 which may be produced or imported for essential laboratory and analytical uses in the Union in 2010 shall be 63 843,371 ODP kilograms. Article 3 The allocation of essential laboratory and analytical use quotas for controlled substances other than hydrochlorofluorocarbons for the year 2010 shall be to the undertakings indicated in Annex II. The maximum quantities that may be produced or imported in 2010 for laboratory and analytical uses allocated to these undertakings shall be set out in Annex III. Article 4 This Decision shall apply from 1 January 2010 and shall expire on 31 December 2010. Article 5 This Decision is addressed to the following undertakings: Acros Organics BVBA Janssen Pharmaceuticalaan 3a 2440 Geel BELGIUM Estonian Environmental Research Centre Marja 4D 10617 Tallinn ESTONIA Honeywell Specialty Chemicals GmbH Wunstorfer Strasse 40 Postfach 100262 30918 Seelze GERMANY LGC Standards GmbH Mercatorstr. 51 46485 Wesel GERMANY Ministry of Defence Defence Fuel Lubricants and Chemicals PO Box 10.000 1780 CA Den Helder NETHERLANDS Sicor SPA Via Terazzano 77 20017 Rho (MI) ITALY Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT UNITED KINGDOM Sigma Aldrich Logistik GmbH Riedstrasse 2 89555 Steinheim GERMANY VWR International SAS 201 rue Carnot 94126 Fontenay-sous-Bois FRANCE Airbus SAS Route de Bayonne 316 31300 Toulouse FRANCE Harp International Ltd Gellihirion Industrial Estate, Rhondda, Cynon Taff, Pontypridd CF37 5SX UNITED KINGDOM Ineos Fluor Ltd PO Box 13, The Heath Runcorn Cheshire WA7 4QF UNITED KINGDOM Merck KGaA Frankfurter Strasse 250 64271 Darmstadt GERMANY Panreac Quimica SA Pol. Ind. Pla de la Bruguera, C/Garraf 2 08211 Castellar del VallÃ ¨s-Barcelona SPAIN Sigma Aldrich Chimie SARL 80, rue de Luzais LIsle dAbeau Chesnes 38297 St Quentin Fallavier FRANCE Sigma Aldrich Laborchemikalien GmbH Wunstorfer Strasse 40 Postfach 100262 30918 Seelze GERMANY Tazzetti Fluids SRL Corso Europa n. 600/a Volpiano (TO) ITALY Done at Brussels, 18 June 2010. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ C 132, 11.6.2009, p. 19. ANNEX I Essential laboratory and analytical uses of controlled substances other than hydrochlorofluorocarbons 1. Controlled substances of Group I (chlorofluorocarbons 11, 12, 113, 114 and 115), Group II (other fully halogenated chlorofluorocarbons), Group III (halons), Group IV (carbon tetrachloride), Group V (1,1,1-trichloroethane), Group VII (hydrobromofluorocarbons) and Group IX (bromochloromethane) may be permitted for all laboratory and analytical uses with the exception of the following: (a) testing of oil, grease and total petroleum hydrocarbons in water; (b) testing of tar in road-paving materials; (c) forensic finger-printing; (d) testing of organic matter in coal; (e) any use for which a technically and economically feasible alternative is available. 2. Methyl bromide (Group VI) may be permitted for the following essential laboratory and analytical uses: (a) as a reference or standard to calibrate equipment which uses methyl bromide, to monitor methyl bromide emission levels or to determine methyl bromide residue levels in goods, plants and commodities; (b) in laboratory toxicological studies; (c) to compare the efficacy of methyl bromide and its alternatives inside a laboratory; (d) as a laboratory agent which is destroyed in a chemical reaction in the manner of feedstock. 3. Following uses are not considered as essential laboratory and analytical uses: (a) refrigeration and air-conditioning equipment used in laboratories, including refrigerated laboratory equipment such as ultra-centrifuges; (b) cleaning, reworking, repair, or rebuilding of electronic components or assemblies; (c) preservation of publications and archives; (d) sterilisation of materials in a laboratory. ANNEX II Undertakings entitled to produce or import for essential laboratory and analytical uses Quota entitling to produce or import controlled substances other than hydrochlorofluorocarbons, which may be used for essential laboratory and analytical uses, are allocated to: Company Acros Organics (BE) Airbus France (FR) Estonian Environmental Research Centre (EE) Harp International (UK) Honeywell Specialty Chemicals (FR) Ineos Fluor (UK) LGC Standards (DE) Merck KGaA (DE) Ministry of Defence (NL) Panreac Quimica (ES) Sicor (IT) Sigma Aldrich Chimie (FR) Sigma Aldrich Company (UK) Sigma Aldrich Laborchemikalien (DE) Sigma Aldrich Logistik (DE) Tazzetti Fluids (IT) VWR I S A S (FR) ANNEX III (This Annex is not published because it contains confidential commercial information.)